      Case 1:16-mc-00405-LGS-SN Document 311 Filed 06/18/21 Page 1 of 1




June 18, 2021

The Hon. Sarah Netburn
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Stansell v. FARC et al., Case No. 1:16-mc-00405 (LGS)(SN)
       Pescatore v. Palmera Pineda & FARC, Case No. 1:18-000545 (LGS)(SN) (Related Case)
       Proposed briefing schedule on competing creditor collateral attacks

Dear Judge Netburn:

        The Stansell and Pescatore Plaintiffs and Intervenor Antonio Caballero submit this joint
letter with their proposed briefing schedule pursuant to the Court’s instructions during the June 14,
2021 status hearing:

          Stansell/Pescatore joint motion for
           summary/declaratory judgment on their crossclaims         July 30, 2021
          Caballero response thereto                                August 25, 2021
          Stansell/Pescatore joint reply thereto                    September 24, 2021


          Caballero’s motion to dismiss
           Stansell/Pescatore crossclaims                            July 30, 2021
          Stansell/Pescatore joint response                         August 25, 2021
          Caballero’s reply thereto                                 September 24, 2021


Respectfully submitted,


/s/ Newt Porter and Tony Korvick for Stansell Plaintiffs
/s/ Nathaniel Tarnor for Pescatore Plaintiffs
/s/ Joseph Zumpano, Leon Patricios, and Nicholas Rostow for Third Party Defendant Antonio
Caballero
